108 F.3d 1375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Myrtle M. WATSON, Plaintiff-Appellant,v.PARAMOUNT PARKS, INCORPORATED, t/a Paramount Kings Dominion,Defendant-Appellee.
No. 96-1526.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 31, 1997.Decided March 11, 1997.

ARGUED:  Thomas James Schilling, Richmond, VA, for Appellant.
Charles Garrison Meyer, III, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, VA, for Appellee.
ON BRIEF:  B. Mayes Marks, Jr., Hopewell, VA, for Appellant.
Before HAMILTON and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Myrtle M. Watson appeals the summary judgment in favor of Paramount Parks, Inc. Watson tripped and fell over a water meter cover that protruded approximately five-eighths of an inch in a major pedestrian thoroughfare in the park.


2
Watson complains that the district court's finding that 20 million people walked over the path without incident is exaggerated.  The court's finding, however, was based on the deposition of the park's safety officer who estimated that in the past 28 years 19 to 21 million people visited the park.  In any event, it is undisputed that several million people walked over the park's thoroughfares since the water meter was installed in 1975 without complaint or notice to the park that the meter cover was a dangerous or hazardous condition.  The evidence also disclosed that independent safety inspectors, as well as park employees, walked over the pedestrian thoroughfare without reporting that the meter cover created an unsafe and dangerous condition.


3
The district court's conclusion that Watson could produce no evidence that Paramount had notice of an unsafe or dangerous condition is well grounded in fact and Virginia law.  We affirm for reasons adequately stated by the district court.  Watson v. Paramount Parks, Inc., CA-95-900 (E.D.Va.1996).

AFFIRMED